684 S.E.2d 688 (2009)
STATE
v.
Michael Lemark WARD.
No. 68A99-3.
Supreme Court of North Carolina.
September 29, 2009.
Robert C. Montgomery, Patrick Murphy, Special Deputy Attorneys General, for State of NC.
Anne Gomez, Assistant Appellate Defender, for Ward.
The following order has been entered on the motion filed on the 28th of September 2009 by Disability Rights NC and The Arc of NC for Leave to File Amici Curiae Brief:
"Motion Allowed by order of the Court in conference this the 29th of September 2009."